        Case 1:21-cr-00030-SPW Document 14 Filed 05/28/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,                       CR 21-30-BLG-SPW-TJC


                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING


  FABIAN CRUZ DAWES,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on May 13, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on May 13, 2021

(Doc. 13). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 13) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday,October 6,2021 at 9:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:21-cr-00030-SPW Document 14 Filed 05/28/21 Page 2 of 4
Case 1:21-cr-00030-SPW Document 14 Filed 05/28/21 Page 3 of 4
Case 1:21-cr-00030-SPW Document 14 Filed 05/28/21 Page 4 of 4
